By the WHOLE COURT.
O’NIELL, C. J.
Appellant was convicted of the offense of resisting an officer serving a warrant of arrest. There was no exception taken to ahy of the proceedings or rulings until the verdict was rendered. Then defendant’s counsel filed a motion in arrest of judgment, which motion was regularly heard and overruled. Defendant’s attorney stated that he excepted' to the ruling, but there is no bill of exceptions in the record. Nor is there any error apparent on the face of the record. The substance of the complaint in the motion in arrest of judgment was that the indictment did not explain how or in what way the defendant had resisted the officer. A motion for a bill of particulars might have brought forth whatever further information the defendant needed to prepare his defense; but the motion in arrest of judgment was not availing because the indictment did charge the commission of the crime substantially in the language of the statute.
The verdict and sentence are affirmed.